DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: Page 42 of the Specification shows Table 4 and Table 6, but the specification does not comprise Table 5. Hence, the table numbering is in error.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,937,214. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘214 Patent represent an obvious subgenus of the instantly claimed invention.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,179,916. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘916 Patent represent an obvious subgenus of the instantly claimed invention.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,162,109. Although the claims at issue are not identical, they are not patentably distinct from each other because the subgenus of the ‘109 overlaps with and anticipates the instant claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3 and 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At claims 2, 3, 12 and 14 the limitation “is enhanced” renders the claims indefinite because the claims fail to recite any functional or structural feature of the claimed method(s) that would produce the enhanced expression of a transgene. Claims 13 and 15-22 depend from claim 12 but fail to recite any functional or structural feature of the claimed method(s) that would produce the enhanced expression of a transgene, and are thus also indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-5, 11-16, and 20 are rejected under 35 U.S.C. 102(b) as being anticipated by Chen et al (Theor Appl Genet (1999) 99:755–760).
	The claims are broadly drawn to a method for expressing a plurality of transgenes in a plant for enhanced expression, which includes crop species, such as wheat.  The plurality of transgenes are comprised at a single locus, wherein at least one transgene confers a trait of agronomic interest, such as disease resistance.
	Chen et al disclose the engineering wheat plants for constitutive expression of pathogenesis-related (PR) protein genes.  A rice thaumatin-like protein (TLP) gene (tlp) and a rice chitinase gene (chi11) were introduced into the spring wheat cultivar ‘Bobwhite’ by co-transformation of the plasmids pGL2ubi-tlp (ubiquitin/tlp//CaMV 35S/hpt) and pAHG11 (CaMV 35S/chi11//ubiquitin/bar). The transformation was by biolistic bombardment (p. 755, abstract).  When pGL2ubi-tlp DNA was used as the FISH probe, the tlp and hpt transgenes also were detected at the same region of chromosome 6A (data not shown), indicating that both plasmids were integrated at the same locus (p. 757, left col. mid page).
	The term “enhanced" carries little patentable weight, see USC 112 2nd paragraph rejection above.  Chen et al doesn't necessarily mention enhanced expression characteristics of the transformed plants.  However, the plants taught by Chen et al comprise a particular transgenic event, where the transgenes comprising the single locus are inserted into a particular chromosomal region unique to that transgenic event, wherein that chromosomal region would inherently result in enhanced expression; when compared with other unspecified plants which have different transgenic events, where the transgenes in the different events would be inserted into other chromosomal loci, including those loci with lower transcription activity.  It is well known in the art that different chromosomal regions have different levels of transcriptional activity, as exemplified by chromosomal hot spots.

Claims 1-3, 9-12, 14 and 20-22 are rejected under 35 U.S.C. 102(b) as being anticipated by Chen et al (Plant Mol. Biol. (2006) 62:927–936).
	The claims are broadly drawn to a method for expressing a plurality of transgenes in a plant, where the plurality of transgenes are comprised at a single locus.
Additionally, the claims are drawn to enhanced expression due to the introgression of said plurality of transgenes at a single locus.
	Chen et al disclose the use of a vector system based on multiple rounds of two-component Gateway recombination cloning, referred to as MultiRound Gateway.  With the MultiRound Gateway, multiple transgenes can be delivered sequentially and indefinitely into a Gateway compatible destination vector through alternate use of two special entry vectors.  The system then uses a destination vector for the delivery of transgenes to a single locus.  This vector system was used to construct a plant transformation vector containing seven functional DNA fragments, including a screening marker gene, two reporter genes and four matrix attachment region (MAR) sequences. An analysis of transgenic tobacco and Arabidopsis thaliana, transformed with this plant transformation vector using Agrobacterium, revealed both the presence and expression of both reporter transgenes in all of the tested transgenic plants (p. 928, right col., 2nd full para).  Confocal microscopy results indicate that both GUS and EGFP reporter genes were expressed in all tested samples (Fig. 6 and results not shown). The results indicate that in most of the transgenic Arabidopsis or tobacco plants, the T-DNA contained within the construct inserted into the host chromosomes in an integral form (p. 933, left col., last para).  Chen et al disclose that “the MultiRound Gateway is simple, efficient, and more flexible than the existing methodology: once the DNA fragments of interest are cloned into the two entry vectors, they can be introduced into a destination vector in a defined order and orientation through multiple rounds of Gateway recombination reactions.” (p. 934, right col, 1st full para).
	In regard to claims 2-3, 12 and 14, the term “enhanced" carries little patentable weight, see USC 112 2nd paragraph rejection above.  Chen et al doesn't necessarily mention enhanced expression characteristics of the transformed plants; however, one would recognize the enhanced expression ability of the transformed plants, due to the use of the Gateway Vector, a vector designed to introgress transgenes at a single locus.

Claim(s) 1-4, 10, 12-15 and 22 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mitsky et al (U.S. Patent 6,448,473).
	Mitsky et al discloses a method of expressing a plurality of transgenes in a plant by introducing multiple (at least 3) transgenes, each transgene operably lined to its own promoter and arranged in tandem at claims 33-39 and thus anticipate the instant claims. The desired results recited in instant claims 2 and 3 would appear to be inherent in the disclosure of Mitsky et al. See Integra LifeSciences I Ltd. V. Merck KGaA 50 USPQ2d 1846, 1850 (DC SCalif 1999), which teaches that where the prior art teaches all of the required steps to practice the claimed method and no additional manipulation is required to produce the claimed result, then the prior art anticipates the claimed method.

Claim Rejections - 35 USC § 103
Claim 1-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hahn et al (U.S. Patent 7,129,392) in view of Baszczynski et al (U.S. Patent 6,187,994) and Qi-Jun et al (2006) and in further view of Levine (U.S. Patent 6,713,259) and Wang et al (1999 Chinese Science Bulletin 44(22): 2051-2058).
	Hahn et al teach a method for providing transformed plant cell with increased isoprenoid production by providing an isolated polynucleotide comprising polynucleotide sequences encoding the enzymes of the complete mevalonate pathway at claim 3. Hahn et al teach that the mevalonate pathway comprises six enzymes: acetoacetyl-C0A thiolase, HMG-CoA synthase, HMG-CoA reductase, mevaloriate kinase, phosphomevalonate kinase and mevalonate diphosphate decarboxylase (column 28, lines 46-56). Hahn et al teach that said isolated polynucleotide can also include a polynucleotide sequence encoding IPP isomerase at claim 2. Hahn et al teach that the isolated polynucleotide can be introduced into Nicotiana tabacum (tobacco) plastid by targeting a pseudogene in Example 9 at columns 29-30. Hence, Hahn et al teaches expressing at least 7 genes arranged in tandem in a single locus of a plant to confer a trait of agronomic interest because isoprenoid production includes vitamin A. Increased isoprenoid production and mevalonate are screenable trait.
	Hahn et al does not teach introducing more than seven transgenes arranged in tandem in a single locus. Hahn et al do not teach introducing transgenes for herbicide or insect resistance or drought tolerance.
	Baszczynski et al teach a method of expressing multiple transgenes arranged in tandem in a single locus of a plant, for example maize (corn) at claim 11. Baszczynski et al teach genes of interest include genes effecting plant growth, height, susceptibility to disease, insects, nutritional value as well as an antisense sequence to turn off or modify gene expression (column 7, lines 18-30). Baszczynski et al teach using an ALS or PAT gene to confer herbicide tolerance in Figure 1, in fact the illustrated locus has two herbicide tolerance transgenes among the 6 transgenes present at the single locus. Baszczynski et al teach multiple expression cassettes can be inserted into a locus and the expression cassette can comprise a selectable marker gene (column 8, lines 35-44). Baszczynski et al teach one skilled in the art would select/find optimal integration sites within a plant genome, and that multiple genes may be inserted at the optimal site for expression (column 9, lines 5-21). Baszczynski et al teach stacking genes in tandem in a single locus in Figure 1.
	Qi-Jun Chen et al teach producing a plant transformation vector containing seven functional DNA fragments in tandem and introducing said vector into a plant (page 928, right column, 2nd paragraph). Qi-Jun Chen et al teach that a method similar to that of Baszczynski et al had been shown to be capable stacking as many as 10 foreign DNA fragments into a TAC vector for transformation (page 934, right column, 2nd paragraph).
	Levine teaches transforming a corn plant with a transgene encoding a neomycin phosphotransferase enzyme and a Cry1Ab insecticidal protein in tandem (column 9, lines 47-57).
	Wang et al teach expression of two insect-resistant genes in a cotton plant using a polynucleotide encoding said genes arranged in tandem (Figure 2 on page 2053).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify the teachings of either Hahn et al or Baszczynski et al to express at least 10 transgenes in a plant arranged in tandem in a single locus as suggested by Qi-Jun Chen et al. Based in the instant specification, the feature of enhanced expression of one or two transgenes compared to an isogenic plant (instant claims 2, 3, 12 and 14) appears to be a feature of the tandem arranged transgenes in a single locus because Applicant does not compare expressing 6 or 7 transgenes in tandem with at least 10 transgenes. Further, it is unclear from the instant specification if the isogenic line contains a transgene in the same genomic location as the at least 10 transgenes. Baszczynski et al teaches that the number and types of transgenes one of ordinary skill in the art would choose would have been a design choice. Levine teaches introducing herbicide and insect resistance genes in tandem into a plant. Wang et al expressing, in tandem at a single locus, one transgene that confers above-ground insect resistance (GNA) and one transgene that confers below-ground insect resistance (cryIA). Given the fact that Hahn et al had expressed at least 7 transgenes arranged in tandem in a single locus, one of ordinary skill in the art would have had a reasonable expectation of success in expressing at least 10 transgenes arranged in tandem in a single locus. All of the cited prior art teaches regenerating a transgenic plant from a transformed explant, in particular Wang et al teaches transforming a plant explant with Agrobacterium tumefaciens (page 2053, bottom of page).
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.

/David H Kruse/
Primary Examiner, Art Unit 1663